            Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                  )
                                                  )
 TREVOR GOODMAN,                                  )   Case No. 1:20-cv-4031
                                                  )
                       Plaintiff,                 )
                                                  )   COMPLAINT FOR
                 vs.                              )   VIOLATION OF THE
                                                  )   FEDERAL SECURITIES LAWS
 STEMLINE THERAPEUTICS, INC., RON                 )
 BENTSUR, IVAN BERGSTEIN,                         )   JURY TRIAL DEMANDED
 DARREN CLINE, ALAN FORMAN,                       )
 DANIEL HUME, MARK SARD, and                      )
 KENNETH ZUERBLIS,                                )
                                                  )
                       Defendants.                )
                                                  )


       Plaintiff Trevor Goodman (“Plaintiff”), by his undersigned attorneys, alleges the following

on information and belief, except as to the allegations specifically pertaining to Plaintiff, which

are based on personal knowledge.

                          NATURE AND SUMMARY OF THE ACTION

       1.      Plaintiff, a stockholder of Stemline Therapeutics, Inc. (“Stemline or the

“Company”) brings this action against the Company and its Board of Directors (the “Board” or

the “Individual Defendants”) for their violations of Sections 14(d)(4) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), as well as Rule 14d-9 promulgated by the U.S.

Securities and Exchange Commission (the “SEC”), arising out of material omissions and

misstatements made in connection with the merger agreement (the “Merger Agreement”) between

and among Stemline and affiliates of BerlinChemie AG, a company formed under the laws of

Germany (“BerlinChemie”), an indirect wholly owned subsidiary of A. Menarini-Industrie
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 2 of 16



Farmaceutiche Riunite - S.r.l., a company formed under the laws of Italy (“Menarini” and together

with BerlinChemie, the “Purchaser”).

       2.      On May 4, 2020, the Company issued a press release (the “Press Release”)

announcing that the Board had caused the Company to enter into the Merger Agreement. Pursuant

to the Merger Agreement, each Stemline common share issued and outstanding will be converted

into the right to receive (i) $11.50 per Share, net to the seller in cash, without interest (the “Cash

Amount”), plus (ii) one (1) contingent value right per Share (a “CVR” and the Cash Amount plus

one (1) CVR collectively, (the “Merger Consideration”). Each CVR represents the right to receive

(i) $1.00 in cash or (ii) for each Share subject to a stock option with an exercise price above $11.50

but below $12.50, the amount in cash equal to the excess of $12.50 over the per Share exercise

price of such stock option (collectively, the “Milestone Payment”), net to the seller in cash, without

interest, if the milestone set forth in the Contingent Value Rights Agreement (the “CVR

Agreement”) is achieved.

       3.      On May 12, 2020, Defendants authorized the filing of a materially incomplete and

misleading Recommendation Statement on Schedule 14D-9 (the “Recommendation Statement”)

that recommended that Company stockholders tender their shares in support of a proposed

transaction whereby Mercury Merger Sub, Inc., a wholly owned subsidiary of Berlin-Chemie, will

merge with and into Stemline, with Stemline continuing as the surviving corporation and as a

wholly owned subsidiary of BerlineChemie (the “Proposed Transaction”). The Recommendation

Statement is materially deficient and misleading because, inter alia, it fails to disclose material

information regarding (i) Stemline’s financial projections relied upon by the Company’s financial

advisors, PJT Partners LP (“PJT”) and BofA Securities, Inc. (“BofA”) in their financial analyses;

(ii) the data and inputs underlying the financial valuation analyses that support the fairness




                                                  2
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 3 of 16



opinions provided by the financial advisors; and (iii) PJT’s and Company insiders’ potential

conflicts of interest.

        4.      Pursuant to the Merger Agreement, Merger Sub commenced a tender offer to

acquire all of Stemline’s outstanding common stock that will expire on June 9, 2020. Therefore, it

is imperative that the material information omitted from the Recommendation Statement be

disclosed to the Company’s stockholders prior to June 9, 2020 so that they can properly determine

whether to tender their shares.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from consummating the Proposed Transaction unless and until the material

information discussed below is disclosed to Stemline’s stockholders or, in the event the Proposed

Transaction is consummated, to recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                             PARTIES

        6.      Plaintiff is, and has been at all relevant times, a stockholder of Stemline.

        7.      Stemline Therapeutics, Inc. is a commercial-stage biopharmaceutical company

focused on the development and commercialization of novel oncology therapeutics. ELZONRIS®

(tagraxofusp), a targeted therapy directed to CD123, is FDA-approved and commercially available

in the U.S. for the treatment of adult and pediatric patients, two years and older, with blastic

plasmacytoid dendritic cell neoplasm (“BPDCN”). It is the only FDA-approved therapy for

BPDCN in the U.S. It maintains its principal executive offices at 750 Lexington Avenue, 11th

Floor New York, NY 10022. The Company’s common stock is listed on the NASDAQ under the

ticker symbol “STML.”

        8.      Defendant Ron Bentsur (“Bentsur”) has served as a member of the Board since




                                                  3
              Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 4 of 16



2009.

        9.      Defendant Ivan Bergstein (“Bergstein”) is Stemline’s Chairman and Chief

Executive Officer.

        10.     Defendant Darren Cline (“Cline”) has served as a member of the Stemline Board

since April 2018.

        11.     Defendant Alan Forman (“Forman”) has served as a member of the Stemline Board

since April 2015.

        12.     Defendant Daniel Hume (“Hume”) has been a member of the Stemline Board since

April 2018.

        13.     Defendant Mark Sard (“Sard”) has served as a member of the Stemline Board since

April 2018.

        14.     Defendant Kenneth Zuerblis (“Zuerblis”) has served as member of the Stemline

Board since March 2012.

        15.     The defendants described in ¶¶ 8-14 are referred to herein as the “Individual

Defendants.”

        16.     Collectively, Stemline and the Individual Defendants are referred herein as

“Defendants.”

                                 JURISDICTION AND VENUE

        17.     The claims asserted herein arise under §§ 14(d) and 20(a) of the Exchange Act, 15

U.S.C. § 78aa. This Court has subject matter jurisdiction pursuant to § 27 of the Exchange Act, 15

U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

        18.     The Court has personal jurisdiction over all of the defendants because each is either

a corporation that is headquartered in this District, or is an individual who is either present in this




                                                  4
              Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 5 of 16



District for jurisdictional purposes or has sufficient minimum contacts with this District so as to

render the exercise of jurisdiction by this Court permissible under traditional notions of fair play

and substantial justice.

        19.    Venue is proper in this District under § 27 of the Exchange Act, 15 U.S.C. § 78aa,

as well as pursuant to 28 U.S.C. § 1391, because a substantial portion of the transactions and

wrongs complained of herein, occurred in this District, and Stemline is headquartered in this

District.

                           FURTHER SUBSTANTIVE ALLEGATIONS

Background of the Company

        20.      Stemline is a commercial-stage biopharmaceutical company focused on the

discovery, acquisition, development, and commercialization of oncology therapeutics in the

United States and Europe. Stemline was founded in 2003 and is headquartered in New York, New

York.

        21.      The company offers ELZONRIS, a targeted therapy directed to the interleukin-3

receptor (CD123) for patients with BPDCN in adults, and in pediatric patients two years and older.

It also developing CD123 that is in Phase I/II clinical trials for the treatment of chronic

myelomonocytic leukemia and myelofibrosis, as well as acute myeloid leukemia and multiple

myeloma in combination with other therapies. In addition, the company is developing SL-801, a

novel oral small molecule reversible inhibitor of nuclear transport protein, which is in Phase I

clinical trial for the treatment of solid and hematologic cancers; and SL-701, an immunotherapy

that has completed Phase II clinical trials to treat brain cancer.

        22.      The Company’s preclinical pipeline products include SL-501, a CD123 targeted

therapy; SL-1001, an oral, selective small molecule RET kinase inhibitor targeting multiple




                                                   5
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 6 of 16



oncology indications; and SL-901, a small molecule kinase inhibitor.

       23.      In the Press Release, dated May 4, 2020, the Company announced that they had

entered into the Merger Agreement, pursuant to which the Company would be acquired for $11.50

per share, plus one CVR representing the right to receive $1.00 in cash in the Tender Offer.

       24.      In relevant part, the Press Release reads:

               FLORENCE and NEW YORK – May 4, 2020 – Menarini Group, a
               privately held Italian pharmaceutical and diagnostics company, and
               Stemline Therapeutics Inc., a commercial-stage biopharmaceutical
               company focused on the development and commercialization of
               novel oncology therapeutics, (Nasdaq: STML) today announced a
               definitive agreement under which Menarini Group will acquire
               Stemline in a transaction valued up to $677 million.

               Under the terms of the agreement, a wholly owned subsidiary of the
               Menarini Group will commence a tender offer for all outstanding
               shares of Stemline, whereby Stemline shareholders will be offered a
               total potential consideration of $12.50 per share, consisting of an
               upfront payment of $11.50 in cash and one non-tradeable Contingent
               Value Right (CVR) that will entitle each holder to an additional
               $1.00 in cash per share upon completion of the first sale of
               ELZONRIS in any EU5 country after European Commission
               approval. Stemline launched ELZONRIS for the treatment of blastic
               plasmacytoid dendritic cell neoplasm (BPDCN) in adult and
               pediatric patients, two years or older, following the approval by the
               United States Food and Drug Administration in December 2018.
               ELZONRIS is a novel targeted therapy directed to the interleukin-3
               (IL-3) receptor-α (CD123).

               With the support of Menarini’s infrastructure, Stemline will continue
               its efforts to develop additional applications of ELZONRIS to serve
               the unmet needs of patients suffering from difficult to treat diseases
               and cancers. Following its strong U.S. launch of ELZONRIS,
               Stemline will benefit from Menarini’s experience in bringing
               products to markets in Europe and emerging markets as it prepares
               for a successful international launch upon receipt of regulatory
               approval in ex-U.S. territories.

               Elcin Barker Ergun, CEO of Menarini Group, commented, “Stemline
               is an excellent fit for Menarini, enabling us to expand our presence
               in the U.S. with an established biopharmaceutical company focused
               on developing oncology therapeutics. Through this acquisition, we



                                                6
Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 7 of 16



 will continue to strengthen our portfolio and pipeline of oncology
 assets and deliver novel therapies around the world. We look forward
 to uniting together with the Stemline team to advance our shared
 mission of serving patients.”

 Ivan Bergstein, M.D., Chairman, CEO and Founder of Stemline,
 said, “Joining Menarini represents a unique opportunity for Stemline
 to advance the commercialization of ELZONRIS across the globe
 and to accelerate the development of our pipeline of oncology assets.
 We have transitioned Stemline over the last several years into an
 established commercial-stage operation with a novel treatment, a
 growing pipeline and a strong foundation. We are excited to be
 combining with a like-minded organization in Menarini, in a
 transaction that will deliver immediate and significant cash value to
 our shareholders, while also allowing our shareholders to participate
 in the future upside of ELZONRIS’s European launch. We look
 forward to working closely together on our unified goal of helping
 and delivering hope to patients worldwide.”

 Transaction Terms

 Under the terms of the agreement, a wholly owned subsidiary of the
 Menarini Group will commence a tender offer for all outstanding
 shares of Stemline, whereby Stemline shareholders will be offered a
 total potential consideration of $12.50 per share, consisting of an
 upfront payment of $11.50 per share in cash, along with one non-
 tradeable Contingent Value Right (CVR).

 Under the terms of the non-tradeable CVR, Stemline shareholders
 will be paid an additional $1.00 per share upon completion of the
 first sale for use or consumption by the general public of ELZONRIS
 in BPDCN in any one of the following countries: United Kingdom,
 France, Spain, Germany, or Italy after receiving approval by the
 European Commission of a Marketing Authorization Application
 (MAA), through the centralized procedure, on or before December
 31, 2021. There can be no assurance such approval or
 commercialization will occur or that any contingent payment will be
 made.

 Menarini will acquire any shares of Stemline not tendered into the
 tender offer through a second-step merger for the same per share
 consideration as will be payable in the tender offer. The merger will
 be effected as soon as practicable after the closing of the tender offer.

 The transaction has been unanimously approved by the Boards of
 Directors of both companies. Stemline’s Board of Directors



                                    7
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 8 of 16



               recommends to shareholders of Stemline that they tender their shares
               into the tender offer. The transaction is expected to close in the
               second quarter of 2020, subject to customary closing conditions,
               including the tender of more than 50% of all shares of Stemline
               outstanding at the expiration of the offer and receipt of Hart-Scott-
               Rodino clearance. The terms and conditions of the tender offer will
               be described in the tender offer documents, which will be filed with
               the U.S. Securities and Exchange Commission.

               Menarini expects to fund the acquisition through existing cash
               resources.

       25.       On May 12, 2020, Merger Sub commenced the Tender Offer and the Company

filed the Recommendation Statement with the SEC. The Tender Offer is currently scheduled to

close on June 9, 2020.

The Recommendation Statement Fails to Disclose Material Information Concerning the
Company’s Financial Projections and the Financial Analyses of the Financial Advisors

       26.       Designed to convince stockholders to tender their shares in favor of the Proposed

Transaction, the Recommendation Statement is rendered misleading by the omission of critical

information concerning the fairness of the Proposed Transaction, and the process leading up to the

signing of the Merger Agreement.

       27.     The Recommendation Statement describes the fairness opinions of the financial

advisors and the various valuation analyses they performed in support of their opinions. However,

the description of the analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, Stemline’s stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on the

fairness opinions of BofA and PJT in determining whether to tender their shares in favor of the

Proposed Transaction. This omitted information, if disclosed, would significantly alter the total

mix of information available to Stemline stockholders.




                                                8
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 9 of 16



       28.     With respect to PJT’s Selected Comparable Company Analysis, the analysis fails

to disclose: (i) the total enterprise value and the line-items used to calculate it; (ii) the reason for

selecting each comparable company; and (iii) the reasons why PJT Partners disregarded companies

which BofA Securities found comparable.

       29.     With respect to PJT’s Selected Precedent Merger Analysis, the Recommendation

Statement fails to provide the observed valuation multiples for each company utilized in its

respective analysis.

       30.     With respect to BofA’s Selected Comparable Company Analysis, the

Recommendation Statement fails to disclose: (i) the total enterprise value and the financial metrics

used to calculate it; and (ii) the reason for selecting each comparable company.

       31.     With respect to BofA’s premiums paid analysis, the Recommendation Statement

fails to disclose the transactions and premiums observed.

       32.     With respect to PJT’s analysis of research analysts’ price targets, the

Recommendation Statement fails to disclose the observed price targets and the sources thereof.

       33.     With respect to BofA’s analysis of equity research analyst price targets, the

Recommendation Statement fails to disclose the observed price targets and the sources thereof.

       34.     With respect to PJT’s Discounted Cash Flow Analysis (“DCF”), the

Recommendation Statement fails to disclose: (i) whether the unlevered free cash flows (“UFCFs”)

(including NOL cash tax savings) for the period April 1, 2020 through fiscal year end 2031 utilized

by PJT in the analysis differ from the UFCFs set forth in the “Management Projections” section

of the Recommendation Statement and, if so, quantification thereof; (ii) quantification of the inputs

and assumptions underlying the discount rate range of 12% to 14%; (iii) the implied fully diluted

shares based on shares, options and RSUs outstanding as of April 30, 2020, as provided by




                                                   9
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 10 of 16



Company management; and (iv) the terminal value for the Company or PJT’s rationale for not

calculating a terminal value for Stemline.

       35.     With respect to BofA’s DCF, the Recommendation Statement fails to disclose: (i)

whether the standalone risk-adjusted UFCFs based on the Company management projections and

tax attributes differ from the UFCFs set forth in the “Management Projections” section of the

Recommendation Statement and, if so, quantification thereof; (ii) quantification of the inputs and

assumptions underlying the discount rate range of 9.0% to 12.0%; (iii) Stemline’s estimated cash,

per Stemline management; and (iv) a terminal value for the Company.

       36.     Finally, with respect to both BofA’s and PJT’s Discounted Cash Flow Analyses,

the Recommendation Statement fails to disclose why BofA utilized discount rates ranging from

9.0% to 12.0%, while PJT Partners utilized a discount rate range of 12% to 14%. This is an

enormous difference in discount rate ranges, and no explanation therefor is provided. Clearly, the

assumptions behind how BofA and PJT selected their discount rates is critical to shareholders in

light of their respective decisions to apply different discount rates and the key differences between

the two analyses.

       37.     The omission of this information renders certain portions of the Recommendation

Statement false and/or materially misleading in contravention of the Exchange Act including, inter

alia, the following section of the Recommendation Statement: (i) “Certain Financial Projections;”

and (ii) “Opinions of Stemline's Financial Advisors.”

The Recommendation Statement Fails to Disclose Material Information Concerning PJT’s and
Company Insiders’ Potential Conflicts of Interest

       38.     The Recommendation Statement also omits to disclose material information

concerning the potential conflicts of interest faced by PJT and certain insiders.




                                                 10
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 11 of 16



       39.     As described in the Recommendation Statement PJT is set to receive “additional

compensation” for its work on behalf of Stemline:

       PJT Partners is acting as financial advisor to Stemline in connection with the
       Transactions. As compensation for its services in connection with the Transactions,
       PJT Partners is entitled to receive from Stemline (i) $1.0 million, which became
       payable upon the delivery of PJT Partners’ opinion to the Stemline Board, (ii)
       additional compensation upon the closing of the Transactions which is based upon
       a formula and was estimated to be approximately $8.3 million as of May 4, 2020,
       and (iii) additional compensation upon payment of the Milestone Payment, if any,
       which is based upon a formula and was estimated to be approximately $800,000 as
       of May 4, 2020, resulting in total fees of approximately $10.1 million. Stemline has
       also agreed to reimburse PJT Partners for out-of-pocket expenses and to indemnify
       PJT Partners for certain liabilities arising out of the performance of such services
       (including the rendering of PJT Partners’ opinion).

Recommendation Statement at 41. However, the Recommendation Statement fails to disclose the

formulas that will determine the amount of PJT’s additional compensation it expects to receive

upon closing of the Proposed Transaction and upon payment of the milestone payment.

       40.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       41.     Similarly, the Recommendation Statement also fails to disclose material

information concerning the potential conflicts of interest faced by the Company’s insiders. As

noted in the Press Release, Elcin Barker Ergun, CEO of Menarini Group, stated, “We look forward

to uniting together with the Stemline team to advance our shared mission of serving patients.” The

continuing involvement of Stemline employees in the combined company was also detailed in the

Recommendation Statement as Stemline stockholders were alerted that some Stemline executives

had entered into agreements:

       It is possible that Continuing Employees, including the executive officers, will enter
       into new compensation arrangements with Parent or its affiliates. Such
       arrangements may include agreements regarding future terms of employment, the
       right to receive equity or equity-based awards of Parent or retention awards. As of


                                                11
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 12 of 16



       the date of this Schedule 14D-9, no compensation arrangements between such
       persons and Parent and/or its affiliates have been established, other than as
       described herein.

Recommendation Statement at 11.

       42.      However, the Recommendation Statement, fails to disclose the details of all

employment and retention-related communications that occurred between Menarini Group and

Stemline executive officers and directors, including who participated in all such communications,

when they occurred and their content. The Recommendation Statement further fails to disclose

whether any of Menarini Group’s proposals or indications of interest mentioned management

retention. Stockholders must be informed of communications regarding post-transaction

employment of, and merger-related benefits to, officers and directors during the negotiation of the

underlying transaction. This information is necessary for Stemline’s stockholders to understand

potential conflicts of interest of management and the Board so that they can evaluate any

motivations that would prevent fiduciaries from acting solely in the best interests of the Company’s

stockholders.

       43.      The omission of this information renders the statements in the “Arrangements

Between Stemline and its Executive Officers, Directors and Affiliates,” and “Background of the

Offer and the Merger” sections of the Recommendation Statement materially false and/or so

incomplete as to be misleading.

       44.      Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention




                                                12
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 13 of 16



                                      CLAIMS FOR RELIEF

                                              COUNT I

       Individual Claims Against All Defendants for Violations of § 14(d)(4) of the
      Securities Exchange Act of 1934 and SEC Rule 14d-9 (17 C.F.R. § 240.14d-9)

       45.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       46.      Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting stockholder support of the Proposed Transaction.

       47.      Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

       48.      The Recommendation Statement violates §14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which omissions render the Recommendation

Statement false and/or misleading.

       49.      Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading. Indeed, while Defendants had full

and unfettered access to and/or actually reviewed the omitted material information in connection

with approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement so materially incomplete

as to be materially misleading.

       50.      The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of their entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the expiration of the

tender offer.




                                                  13
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 14 of 16



                                             COUNT II

            Individual Claims Against All Defendants for Violations of § 20(a) of the
                          1934 Act Against the Individual Defendants

       51.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       52.      The Individual Defendants acted as controlling persons of Stemline within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Stemline and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Recommendation Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       53.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       54.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein and exercised the same. The Recommendation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the preparation and issuance of the Recommendation Statement.

       55.      By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.




                                                  14
             Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 15 of 16



       56.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d)(4) of the 1934 Act

and Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, Plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants jointly and severally, as

follows:

   a) declaring that the Recommendation Statement is materially false or misleading;

   b) enjoining, preliminarily and permanently, the Proposed Transaction;

   c) in the event that the Proposed Transaction is consummated before the entry of this Court’s

       final judgment, rescinding it or awarding Plaintiff rescissory damages;

   d) directing that Defendants account to Plaintiff for all damages caused by them and account

       for all profits and any special benefits obtained as a result of their breaches of their fiduciary

       duties;

   e) awarding Plaintiff the costs of this action, including a reasonable allowance for the fees

       and expenses of Plaintiff’s attorneys and experts; and

   f) granting Plaintiff such further relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.


Dated: May 26, 2020                                     Respectfully submitted,


 LEVI & KORSINSKY, LLP                                    By: /s/ Sebastiano Tornatore
 Donald J. Enright (to be admitted pro hac vice)          Shannon L. Hopkins (SH-1887)
 Elizabeth K. Tripodi (to be admitted pro hac vice)       Sebastiano Tornatore (ST-0304)


                                                  15
           Case 1:20-cv-04031 Document 1 Filed 05/26/20 Page 16 of 16



1101 30th Street, N.W., Suite 115            LEVI & KORSINSKY, LLP
Washington, DC 20007                         1111 Summer Street, Suite 403
Tel: (202) 524-4290                          Stamford, CT 06905
Fax: (202) 333-2121                          Tel.: (203) 992-4523
Email: denright@zlk.com                      Fax: (212) 363-7171
        etripodi@zlk.com                     Email: stornatore@zlk.com
                                             shopkins@zlk.com
Attorneys for Plaintiff
                                            Attorneys for Plaintiff




                                       16
